Citation Nr: 0829923	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety, depression and poor 
concentration, secondary to pain caused by service-connected 
lumbar plexopathy with chronic muscle pain and weakness due 
to carbon monoxide exposure.  

2.  Entitlement to service connection for stomach problems, 
claimed as secondary to medication for pain caused by 
service-connected lumbar plexopathy with chronic muscle pain 
and weakness due to carbon monoxide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.  

In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The veteran submitted additional evidence directly to the 
Board following his hearing, which was accompanied by a 
waiver of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran has anxiety and depression which is 
proximately due to or the result of the pain caused by 
service-connected lumbar plexopathy with chronic muscle pain 
and weakness due to carbon monoxide exposure.  

2.  The veteran has gastritis with chronic abdominal pain, 
which are proximately due to or the result of medication for 
pain caused by service-connected lumbar plexopathy with 
chronic muscle pain and weakness due to carbon monoxide 
exposure.




CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety and 
depression, as secondary to the pain caused by service-
connected lumbar plexopathy with chronic muscle pain and 
weakness due to carbon monoxide exposure, have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  The criteria for service connection for gastritis with 
chronic abdominal pain, as secondary to medication for pain 
caused by service-connected lumbar plexopathy with chronic 
muscle pain and weakness due to carbon monoxide exposure, 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2007).  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2007).  

In a September 2007 rating decision, service connection was 
established for lumbar plexopathy with chronic muscle pain 
and weakness due to in-service carbon monoxide exposure.  The 
veteran contends that he has anxiety, depression and poor 
concentration as secondary to the pain caused by this 
service-connected disability.  He also contends that he has 
stomach problems as secondary to the medication he takes to 
combat the pain caused by this service-connected disability.  
See April 2008 hearing transcript.  

Medical evidence of record reveals that the veteran has 
received private treatment for depression and stomach 
problems, to include gastroesophageal reflux disease (GERD).  
See e.g., records dated April 2004 and August 2006 from 
Rainbow City Pain Management.  

The veteran reported abdominal pain, initially varying but 
then settling down to the left lower quadrant, and chronic 
indigestion during a January 2005 VA compensation and pension 
(C&P) spine examination.  In pertinent part, he was diagnosed 
with chronic abdominal pain.  The examiner reported that it 
was as least as likely that the veteran's stomach problems 
were due to significant carbon monoxide exposure.  

The veteran underwent a VA C&P mental disorders examination 
in March 2005, at which time his claims folder was reviewed.  
The veteran reported current treatment for depression.  
Following mental status examination, an Axis I diagnosis of 
major depressive disorder in partial remission was made.  The 
examiner reported that the veteran did admit to symptoms of 
depression, which occur off and on at times, most likely 
related to his pain, which does appear appropriate.  

In a May 2008 letter, Dr. D.E. Sailsbury reports that he has 
been treating the veteran for approximately six years, during 
which he has seen the veteran on a monthly basis.  Dr. 
Sailsbury indicated that the veteran suffers from chronic 
pain due to the carbon dioxide (presumably monoxide) exposure 
during service and, as a result of this pain, the veteran 
also suffers from anxiety attacks and severe depression.  Dr. 
Sailsbury also reported that it was his profession medical 
opinion that the veteran also suffers from side effects of 
gastritis and nausea from the pain medication needed to treat 
lumbar plexopathy.  

Based on the opinions provided by the 2005 VA examiners and 
Dr. Sailsbury, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for anxiety and depression, secondary to pain 
caused by service-connected lumbar plexopathy with chronic 
muscle pain and weakness due to carbon monoxide exposure; and 
for gastritis with chronic abdominal pain as secondary to 
medication for pain caused by service-connected lumbar 
plexopathy with chronic muscle pain and weakness due to 
carbon monoxide exposure.  38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

Service connection for anxiety and depression, secondary to 
pain caused by service-connected lumbar plexopathy with 
chronic muscle pain and weakness due to carbon monoxide 
exposure, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Service connection for gastritis with chronic abdominal pain, 
claimed as secondary to medication for pain caused by 
service-connected lumbar plexopathy with chronic muscle pain 
and weakness due to carbon monoxide exposure, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


